Citation Nr: 1741186	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected hearing loss disability.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to January 8, 2013.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in April 2017.  A transcript is of record.  

Prior to certification of the appeal to the Board, the Veteran withdrew a claim of entitlement to service connection for residuals of a traumatic brain injury (TBI).

The RO considered this a full withdrawal of the appeal regarding the TBI claim, and in re-adjudicating the current claims prior to certifying the claims file to the Board for review, it did not consider the claim for entitlement to service connection for TBI residuals when issuing the most recent supplemental statement of the case.  

After certification of the appeal, to include at the Veteran's April 2017 Travel Board hearing, the Veteran indicated he wanted to pursue service connection for TBI residuals.  As the claim has been properly withdrawn before the RO and not certified to the Board, it is not currently within the Board's jurisdiction to adjudicate.  The matter is therefore REFERRED to the RO. 




FINDING OF FACT

In an August 2014 writing, confirmed in an April 2017 hearing transcript which has been reduced to writing and added to the claims file, the Veteran withdrew his claims for entitlement to a compensable evaluation for bilateral hearing loss and for entitlement to a TDIU prior to January 8, 2013; no justiciable issues remain before the Board.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to a compensable disability rating for a bilateral hearing loss disability has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The claim for entitlement to a TDIU prior to January 8, 2013 has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran, in an August 2014 writing, expressed his desire to withdrawal all claims pending on appeal.  Nonetheless, the claims for entitlement to a higher rating for hearing loss disability and for a TDIU prior to January 2013 were re-adjudicated by the RO in a July 2016 supplemental statement of the case, and were subsequently certified to the Board.  In an April 2017 Travel Board hearing, the Veteran's representative reiterated the desire to withdraw the claims.  The transcript has been reduced to writing and is of record.  It is noted that, also in the hearing, argument as to the status of a separate claim for service connection was made, and as noted in the introductory section, the Board does not currently have jurisdiction of the claim for service connection for TBI residuals (it has been referred to the RO for appropriate action).  

A Veteran or his accredited representative may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal for all issues.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, that issues are to be dismissed.  38 U.S.C.A. § 7105.


ORDER

The claim for entitlement to a compensable disability rating for service-connected hearing loss disability is dismissed.  

The claim for entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to January 8, 2013 is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


